EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



In the specification:
Amend the title to the following –

CHIMERIC ANTIGEN RECEPTOR TARGETING HUMAN NKG2DL AND METHODS OF PREPARING SAID RECEPTOR AND PHARMACEUTICAL COMPOSITION





In the claims:

Replace claim 26 with the following –

-- A method of preparing a pharmaceutical composition comprising the chimeric antigen receptor targeting the human NKG2DL modified immune cell according to claim 25, wherein the pharmaceutical composition is used for treating a cancer. --

 
In claim 27, replace “application” with – method --

EXAMINER’S COMMENT


	It is noted that claim 26 recites an intended use (i.e. treating a cancer). However, the claim is drawn to a method of making a pharmaceutical composition, not to a method of treating cancer.





Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647